 In the Matter of MAC'SEQUIPMENTCo.,EMPLOYERandUNITEDSTEELWORKERS OF AMERICA, LOCAL1981,CIO, PETITIONERCase No. 01-R-3474.-Decided February 13,1947Mr. Telford MacCallum,of Compton, Calif., for the Employer.Mr. Perry Nethington,of Maywood, Calif., for the Petitioner.Mr. E. R. White,of Los Angeles, Calif., for the IAM.Mr. F. V. McKenney,of Los Angeles, Calif., for the MTC.Mr. Leonard T. Graham,of Los Angeles, Calif., for the Sheet MetalWorkers.Mr. T. A. Kettering,of Los Angeles, Calif., for the Boilermakers.Mr. Jack J. Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at LosAngeles, California, on October 8, 1946, before David Aaron, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing, the IAMand MTC moved to dismiss the petition.The hearing officer referredthe respective motions to the Board.For the reasons stated herein-after, the motions are hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERMac's Equipment Co. is a partnership with its principal place ofbusinessin Compton, California, where it is engaged in various typesof machine work and the fabrication of motor mounts, tanks, and steelstructures.During each month, the Employer purchases materials,consisting chiefly of steel angles, sheets, round and square bars, andpipe, valued at about $12,000, of which approximately 20 percent isshipped to its plant from points outside the State of California.During the same period, the Employer's sales approximate $20,000 in72 N. L. R. B., No. 113.583 .584DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalue, of which about 5 percent represents shipments to points outsidethe State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Association of Machinists, Lodge 1235, herein calledIAM, is a labor organization claiming to represent employees of theEmployer.Los Angeles Metal Trades Council, herein called the MTC, SheetMetalWorkers International Association, herein called- the SheetMetal Workers, and International Brotherhood of Boilermakers, IronShipbuilders, Welders and Helpers of America, Local 92, herein calledthe Boilermarkers, are labor organizations affiliated with the Ameri-can Federation of Labor, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONOn June 20, 1946, the Petitioner informed the Employer that itrepresented a majority of the employees and requested the Employerto enter into a consent election.The Employer refused this request,advising the Petitioner that on June 4, 1946, the Employer hadpromised the MTC that it would sign a contract with the latter inthe immediate future.On June 20, 1946, following the discussionbetween the Employer and the Petitioner, the Employer and the MTCexecuted a collective bargaining agreement.The MTC signed onbehalf of the IAM and several other affiliated unions.The Petitionerfiled its petition herein on June 21, 1946.The MTC and the IAM contend that the 1946 contract constitutes-a bar to the instant proceeding.We find no merit in this contention,inasmuch as the record is clear that the Employer was apprised of thePetitioner's representation claim before the execution of the contractwith the MTC, and the petition herein was filed within 10 days afterthe representation of such claim?The IAM also contends that a recognition agreement entered intowith the Employer on February 4, 1946, is a bar to the holding of anelection.This agreement contains no substantive provisions con-cerning conditions of employment and therefore does not constitutean effectual bargaining contract.2Accordingly, we find that neither'SeeMatter of General ElectricX-Ray Corporation,67 N L R. B 997;andMatter ofHenry&Allen, Inc.,68 N L.R. B 724.2 SeeMatter of,Standard Oil Company of Indiana,56 N L. R B. 1101, and cases cited,therein. MAC'S EQUIPMENT CO.585the recognition agreement nor the 1946 contract operate as a bar tothis proceeding.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in substantial agreement that all production andmaintenance employees of the Employer, including leadmen, butexcluding all office and supervisory employees, constitute an appro-priate unit.They are in dispute, however, with respect to foremen,whom the MTC and the TAM seek to include and the Petitioner wouldexclude from the unit.The MTC and the TAM would include the two or three foremen em-ployed by the Employer for the reason that they are eligible to mem-bership in these organizations.The record clearly shows that theforemen have the authority to hire and discharge the employees undertheir supervision, and inasmuch as they do not come within recognizedexceptions to the Board's policy of excluding foremen from unitscomprised of rank and file employees, we shall exclude them from theunit.'We find that all production and maintenance employees of the Em-ployer, including leadmen, but excluding all clerical employees, fore-men, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collectivebargainingwithin themeaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Mac's Equipment Co., Compton,California, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Twenty-first Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-8 SeeMatter ofCon P. Curran PrintingCo.,56 N L.R. B. 159;andMatter of JonesckLaughlin Steel Corpohation,54 N L R B. 679 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be repre-sented by United Steelworkers of America, Local 1981, CIO, or by LosAngeles Metal Trades Council, AFL, for the purposes of collectivebargaining, or by neither.